Case 1:21-cv-04825-KPF Document 1-1 Filed 08/31/20 Page 1 of 14




            Exhibit “A”
HUD-L-003064-20 08/25/2020 1:16:29 PM Pg 1 of 11 Trans ID: LCV20201492114
  Case 1:21-cv-04825-KPF Document 1-1 Filed 08/31/20 Page 2 of 14




  O’CONNOR, PARSONS, LANE, & NOBLE, LLC
  Gregory B. Noble, Esq. (017601998)
  Robert A. Ballard, III, Esq. (087192014)
  959 S. Springfield Avenue, 2nd Floor
  Springfield, New Jersey 07018
  (908) 928-9200
  Attorneys for Plaintiff

  SERENA HOU,                                    SUPERIOR COURT OF NEW JERSEY
                                                 LAW DIVISION: HUDSON COUNTY
         Plaintiff,                              DOCKET NO.:

  v.                                                              Civil Action

  NYU LANGONE HEALTH SYSTEM;
  JANE DOE I-V (these names being                   COMPLAINT AND JURY DEMAND
  fictitious as their present identities are
  unknown); JOHN DOE I-V (these names
  being fictitious as their present identities
  are unknown); XYZ CORPORATION I-V
  (these names being fictitious as their
  present identities are unknown)

         Defendants.



                 FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

         1.      Plaintiff, Serena Hou (“plaintiff” or “Ms. Hou”), resides at 135

  Montgomery St., Apt. 13-J, Jersey City, New Jersey 07302, and at all times relevant

  hereto was employed by defendant.

         2.      Defendant NYU Langone Health System (“NYU Langone” or “the

  Company”), is a business with the principal business address of 550 First Ave. HCC

  – 15, New York, NY, 10016, which had the plaintiff in its employ during the relevant

  time periods herein. NYU Langone regularly conducts business in New Jersey and in

  Hudson County.
HUD-L-003064-20 08/25/2020 1:16:29 PM Pg 2 of 11 Trans ID: LCV20201492114
  Case 1:21-cv-04825-KPF Document 1-1 Filed 08/31/20 Page 3 of 14




         3.     At all times relevant hereto, the defendants Jane Doe I-V and John Doe

  I-V are fictitious names used to identify those individuals which names are presently

  unknown that engaged in wrongful acts outlined herein and their identities are

  presently unknown.

         4.     At all times relevant hereto, the defendants XYZ Corporation I-V are

  fictitious names used to identify those corporations which names are presently

  unknown but include corporations incorporated under the laws of the State of New

  Jersey and/or other states and had in plaintiff under their employ.

         5.     At all times relevant hereto, each of the corporate and individually

  named defendants were plaintiff’s employer, and/or vested with at least partial

  management responsibility, and/or vested with supervisory authority over plaintiff

  and/or participated in the decision to hire and/or terminate Plaintiff.

         6.     Ms. Hou is a thirty-one (31) year old female.

         7.     Ms. Hou commenced employment with NYU Langone in or about

  October of 2019.

         8.     She held a position of administrative coordinator and supported Kristin

  Carmody, M.D., Vice Chair of Education.

         9.     Ms. Hou has been diagnosed with and treats for depression and is

  under the care of a physician with regard to same.

         10.    On or about December 16, 2019, Ms. Hou had a detailed conversation

  with Dr. Carmody about her depression. She advised Dr. Carmody that she was on

  anti-depressants for depression and that these medications sometimes affecting her

  short-term memory.




                                              2
HUD-L-003064-20 08/25/2020 1:16:29 PM Pg 3 of 11 Trans ID: LCV20201492114
  Case 1:21-cv-04825-KPF Document 1-1 Filed 08/31/20 Page 4 of 14




         11.    The two had this conversation in the contexts of Ms. Hou explaining to

  Dr. Carmody that if she asked Dr. Carmody to repeat herself and/or repeat

  instructions, it was because of the effects of the medication affected her short-term

  memory.

         12.    Shortly after the conversation, Dr. Carmody went on vacation from

  December 20, 2019 until January 3, 2020.

         13.    Ms. Hou was shocked when, on January 10, 2020, she was summarily

  terminated by NYU Langone.

         14.    Ms. Hou was told by Dr. Carmody and Nicholas Dibble, the ER

  Department Administrator, that she was being let go because she was “not a good

  fit.” She was further told “you’ll do great in other places.”

         15.    Ms. Hou was also shocked to learn that Human Resources had

  deemed her “not hirable” for future positions at the hospital.

                                        FIRST COUNT

                   Violation of the New York City Human Rights Law

       Disability/Perceived Disability Discrimination/Failure to Accommodate

         1.     Plaintiff repeats and realleges each and every allegation of the within

  paragraphs of this Complaint as if set forth at length herein.

         2.     Defendants violated the New York City Human Rights Law, 8 NYC Admin.

  Code § 8-101, et seq., by discriminating against Plaintiff based on her disability and/or

  perceived disability.




                                               3
HUD-L-003064-20 08/25/2020 1:16:29 PM Pg 4 of 11 Trans ID: LCV20201492114
  Case 1:21-cv-04825-KPF Document 1-1 Filed 08/31/20 Page 5 of 14




          3.    In addition, Defendants further violated the New York City Human Rights

  Law, 8 NYC Admin. Code § 8-101, et seq., by failing to provide Plaintiff with any

  reasonable accommodation for her disability.

          4.    Finally, Defendants further violated the New York City Human Rights Law,

  8 NYC Admin. Code § 8-101, et seq., by failing to engage in the interactive process to

  determine whether they could provide Plaintiff with a reasonable accommodation for her

  disability.

          5.    As a direct result of Defendants’ violations of the New York City Human

  Rights Law, 8 NYC Admin. Code § 8-101, et seq., Plaintiff continues to endure

  significant damages including, but not limited to, physical and bodily injuries, reduced

  healthcare due to lack of medical benefits, severe emotional distress, humiliation,

  embarrassment, anguish, personal hardship, career and social disruption, psychological

  and emotional harm, economic losses, lost employment opportunities, and other such

  damages.

          WHEREFORE, plaintiff, Serena Hou, demands judgment against defendants,

  NYU LANGONE HEALTH SYSTEM; Jane Doe I-V (these names being fictitious as their

  present identities are unknown); John Doe I-V (these names being fictitious as their

  present identities are unknown); XYZ Corporation I-V (these names being fictitious as

  their present identities are unknown), jointly and severally, for harm suffered as a result

  of defendants’ disability/perceived disability discrimination as follows:

                (a)    full compensation for back pay and benefits with full remuneration,

                       with interest;




                                              4
HUD-L-003064-20 08/25/2020 1:16:29 PM Pg 5 of 11 Trans ID: LCV20201492114
  Case 1:21-cv-04825-KPF Document 1-1 Filed 08/31/20 Page 6 of 14




                (b)      full compensation for front pay and benefits with full remuneration,

                         with interest;

                (c)      compensatory damages;

                (d)      consequential damages;

                (e)      punitive damages;

                (f)      pre-judgment interest;

                (g)      her attorneys’ fees and costs with appropriate enhancement;

                (h)      such other relief as may be available and which this court deems to

                         be just and equitable.

                                          SECOND COUNT

                      Violation of the New York City Human Rights Law
                                      Aiding and Abetting

         1.     Plaintiff repeats and realleges each and every allegation of the within

  paragraphs of this Complaint as if set forth at length herein.

         2.     The New York City Human Rights Law, 8 NYC Admin. Code § 8-101, et

  seq., makes it unlawful for any person to aid or abet another’s discrimination,

  harassment or retaliation in violation of the statute.

         3.     As set forth herein, defendants aided and abetted each other’s’

  discrimination and retaliation perpetuated against Ms. Hou in violation of the statute.

         4.     Defendants knowingly and willfully violated the New York City Human

  Rights Law by aiding and abetting intentional discrimination and retaliation with malice

  and reckless indifference to Ms. Hou’s rights.

         5.     As a direct result of defendants’ violations of the New York City Human

  Rights Law, 8 NYC Admin. Code § 8-101, et seq., plaintiff continues to endure significant



                                                  5
HUD-L-003064-20 08/25/2020 1:16:29 PM Pg 6 of 11 Trans ID: LCV20201492114
  Case 1:21-cv-04825-KPF Document 1-1 Filed 08/31/20 Page 7 of 14




  damages including, but not limited to, physical and bodily injuries, reduced healthcare

  due to lack of medical benefits, severe emotional distress, humiliation, embarrassment,

  anguish, personal hardship, career and social disruption, psychological and emotional

  harm, economic losses, lost employment opportunities, and other such damages.

         WHEREFORE, plaintiff, Serena Hou, demands judgment against defendants,

  NYU LANGONE HEALTH SYSTEM; Jane Doe I-V (these names being fictitious as their

  present identities are unknown); John Doe I-V (these names being fictitious as their

  present identities are unknown); XYZ Corporation I-V (these names being fictitious as

  their present identities are unknown), jointly and severally, for harm suffered as a result

  of defendants’ aiding and abetting as follows:

                (a)    full compensation for back pay and benefits with full remuneration,

                       with interest;

                (b)    full compensation for front pay and benefits with full remuneration,

                       with interest;

                (c)    compensatory damages;

                (d)    consequential damages;

                (e)    punitive damages;

                (f)    pre-judgment interest;

                (g)    her attorneys’ fees and costs with appropriate enhancement;

                (h)    such other relief as may be available and which this court deems to

                       be just and equitable.




                                                6
HUD-L-003064-20 08/25/2020 1:16:29 PM Pg 7 of 11 Trans ID: LCV20201492114
  Case 1:21-cv-04825-KPF Document 1-1 Filed 08/31/20 Page 8 of 14




                                      THIRD COUNT

                  Violation of the New York State Human Rights Law
       Disability/Perceived Disability Discrimination/Failure to Accommodate

          6.    Plaintiff repeats and realleges each and every allegation of the within

  paragraphs of this Complaint as if set forth at length herein.

          7.    Defendants violated the New York State Human Rights Law, N.Y. Exec.

  Law § 290, et seq., by discriminating against Plaintiff based on her disability and/or

  perceived disability.

          8.    In addition, Defendants further violated the New York State Human Rights

  Law, N.Y. Exec. Law § 290, et seq., by failing to provide Plaintiff with any reasonable

  accommodation for her disability.

          9.    Finally, Defendants further violated the New York State Human Rights

  Law, N.Y. Exec. Law § 290, et seq., by failing to engage in the interactive process to

  determine whether they could provide Plaintiff with a reasonable accommodation for her

  disability.

          10.   As a direct result of Defendants’ violations of the New York State Human

  Rights Law, N.Y. Exec. Law § 290, et seq., Plaintiff continues to endure significant

  damages including, but not limited to, physical and bodily injuries, reduced healthcare

  due to lack of medical benefits, severe emotional distress, humiliation, embarrassment,

  anguish, personal hardship, career and social disruption, psychological and emotional

  harm, economic losses, lost employment opportunities, and other such damages.

          WHEREFORE, plaintiff, Serena Hou, demands judgment against defendants,

  NYU LANGONE HEALTH SYSTEM; Jane Doe I-V (these names being fictitious as their



                                             7
HUD-L-003064-20 08/25/2020 1:16:29 PM Pg 8 of 11 Trans ID: LCV20201492114
  Case 1:21-cv-04825-KPF Document 1-1 Filed 08/31/20 Page 9 of 14




  present identities are unknown); John Doe I-V (these names being fictitious as their

  present identities are unknown); XYZ Corporation I-V (these names being fictitious as

  their present identities are unknown), jointly and severally, for harm suffered as a result

  of defendants’ disability/perceived disability discrimination as follows:

                (a)     full compensation for back pay and benefits with full remuneration,

                        with interest;

                (b)     full compensation for front pay and benefits with full remuneration,

                        with interest;

                (c)     compensatory damages;

                (d)     consequential damages;

                (e)     punitive damages;

                (f)     pre-judgment interest;

                (g)     her attorneys’ fees and costs with appropriate enhancement;

                (h)     such other relief as may be available and which this court deems to

                        be just and equitable.

                                         FOURTH COUNT

                   Violation of the New York State Human Rights Law
                                   Aiding and Abetting

         1.     Plaintiff repeats and realleges each and every allegation of the within

  paragraphs of this Complaint as if set forth at length herein.

         2.     The New York State Human Rights Law, N.Y. Exec. Law § 290, et seq,

  makes it unlawful for any person to aid or abet another’s discrimination or retaliation in

  violation of the statute.




                                                 8
HUD-L-003064-20 08/25/2020 1:16:29 PM Pg 9 of 11 Trans ID: LCV20201492114
 Case 1:21-cv-04825-KPF Document 1-1 Filed 08/31/20 Page 10 of 14




         3.     As set forth herein, defendants aided and abetted each others’

  discrimination and retaliation perpetuated against Ms. Hou in violation of the statute.

         4.     Defendants knowingly and willfully violated the New York City Human

  Rights Law by aiding and abetting each other’s intentional discrimination and retaliation

  with malice and reckless indifference to Ms. Hou’s rights.

         5.     As a direct result of defendants’ violations of the New York State Human

  Rights Law, N.Y. Exec. Law § 290, et seq, plaintiff continues to endure significant

  damages including, but not limited to, physical and bodily injuries, reduced healthcare

  due to lack of medical benefits, severe emotional distress, humiliation, embarrassment,

  anguish, personal hardship, career and social disruption, psychological and emotional

  harm, economic losses, lost employment opportunities, and other such damages.

         WHEREFORE, plaintiff, Serena Hou, demands judgment against defendants,

  NYU LANGONE HEALTH SYSTEM; Jane Doe I-V (these names being fictitious as their

  present identities are unknown); John Doe I-V (these names being fictitious as their

  present identities are unknown); XYZ Corporation I-V (these names being fictitious as

  their present identities are unknown), jointly and severally, for harm suffered as a result

  of defendants’ aiding and abetting as follows:

                (a)    full compensation for back pay and benefits with full remuneration,

                       with interest;

                (b)    full compensation for front pay and benefits with full remuneration,

                       with interest;

                (c)    compensatory damages;

                (d)    consequential damages;




                                              9
HUD-L-003064-20 08/25/2020 1:16:29 PM Pg 10 of 11 Trans ID: LCV20201492114
  Case 1:21-cv-04825-KPF Document 1-1 Filed 08/31/20 Page 11 of 14




                 (e)    punitive damages;

                 (f)    pre-judgment interest;

                 (g)    his attorneys’ fees and costs with appropriate enhancement;

                 (h)    such other relief as may be available and which this court deems to

                        be just and equitable.

                                       O’CONNOR, PARSONS, LANE, & NOBLE, LLC
                                       Attorneys for Plaintiff


                                       By:___/s/ Gregory B. Noble____________
                                                GREGORY B. NOBLE

   DATED: August 25, 2020


                                        JURY DEMAND

          Plaintiffs demand a trial by jury as to all issues.

                                       O’CONNOR, PARSONS, LANE, & NOBLE, LLC
                                       Attorneys for Plaintiff


                                       By:___/s/ Gregory B. Noble____________
                                                GREGORY B. NOBLE

   DATED: August 25, 2020


                            DESIGNATION OF TRIAL COUNSEL

          Please take notice that pursuant to Rule 4:25-4, Gregory B. Noble, Esq. is

   hereby designated as trial counsel in the within matter.


                       CERTIFICATION PURSUANT TO RULE 4:5-1

          The undersigned, Gregory B. Noble, certifies on behalf of the plaintiff as

   follows:


                                               10
HUD-L-003064-20 08/25/2020 1:16:29 PM Pg 11 of 11 Trans ID: LCV20201492114
  Case 1:21-cv-04825-KPF Document 1-1 Filed 08/31/20 Page 12 of 14




         1.     I am an attorney admitted to practice law in the State of New Jersey,

   counsel for the above-named plaintiff in the subject action.

         2.     The matter in controversy in this case is not, to my knowledge, the

   subject of any other action pending in any court or pending arbitration proceeding,

   nor is any other action or arbitration proceeding contemplated.

         3.     There are no other parties who should be joined in this action that we

   are aware of at the present time.

         I hereby certify that the foregoing statements made by me are true. I am

   aware that if any of the foregoing statements made by me are willfully false, I am

   subject to punishment.


                                       O’CONNOR, PARSONS, LANE, & NOBLE, LLC
                                       Attorneys for Plaintiff


                                       By:___/s/ Gregory B. Noble____________
                                                GREGORY B. NOBLE

   DATED: August 25, 2020




                                             11
         HUD-L-003064-20 08/25/2020 1:16:29 PM Pg 1 of 1 Trans ID: LCV20201492114
           Case 1:21-cv-04825-KPF Document 1-1 Filed 08/31/20 Page 13 of 14




                        Civil Case Information Statement
Case Details: HUDSON | Civil Part Docket# L-003064-20

Case Caption: HOU SERENA VS NYU LANGONE HEALTH                   Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
S YSTEM                                                          Document Type: Complaint with Jury Demand
Case Initiation Date: 08/25/2020                                 Jury Demand: YES - 6 JURORS
Attorney Name: GREGORY BRIAN NOBLE                               Is this a professional malpractice case? NO
Firm Name: O'CONNOR PARSONS LANE & NOBLE LLC                     Related cases pending: NO
Address: 959 SOUTH SPRINGFIELD AVENUE, 2ND FL                    If yes, list docket numbers:
SPRINGFIELD NJ 07081                                             Do you anticipate adding any parties (arising out of same
Phone: 9089289200                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Hou, Serena
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: Serena Hou? NO

(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Employer/Employee
Does the statute governing this case provide for payment of fees by the losing party? YES
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

08/25/2020                                                                                  /s/ GREGORY BRIAN NOBLE
Dated                                                                                                         Signed
           HUD L 003064-20 08/26/2020 4:18:21 AM Pg 1 of 1 Trans ID: LCV20201496436
             Case 1:21-cv-04825-KPF Document 1-1 Filed 08/31/20 Page 14 of 14
HUDSON COUNTY SUPERIOR COURT
HUDSON COUNTY
583 NEWARK AVENUE
JERSEY CITY      NJ 07306
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (201) 748-4400
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   AUGUST 25, 2020
                             RE:     HOU SERENA VS NYU LANGONE HEALTH S YSTEM
                             DOCKET: HUD L -003064 20

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 3.

     DISCOVERY IS   450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON KIMBERLY ESPINALES-MALONEY

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      002
AT:   (201) 748-4400.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: GREGORY B. NOBLE
                                             O'CONNOR PARSONS LANE & NOBLE
                                             959 SOUTH SPRINGFIELD AVENUE, 2ND FL
                                             SPRINGFIELD      NJ 07081

ECOURTS
